Name: First Council Directive 80/1263/EEC of 4 December 1980 on the introduction of a Community driving licence
 Type: Directive
 Subject Matter: transport policy;  technology and technical regulations
 Date Published: 1980-12-31

 Avis juridique important|31980L1263First Council Directive 80/1263/EEC of 4 December 1980 on the introduction of a Community driving licence Official Journal L 375 , 31/12/1980 P. 0001 - 0015 Finnish special edition: Chapter 7 Volume 2 P. 0171 Greek special edition: Chapter 13 Volume 10 P. 0089 Swedish special edition: Chapter 7 Volume 2 P. 0171 Spanish special edition: Chapter 07 Volume 2 P. 0259 Portuguese special edition Chapter 07 Volume 2 P. 0259 FIRST COUNCIL DIRECTIVE of 4 December 1980 on the introduction of a Community driving licence (80/1263/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 (1) (c) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas, for the purposes of the common transport policy, as a contribution to improving road traffic safety, and to assist the movement of persons settling in a Member State other than that in which they have passed a driving test, or moving within the Community, it is desirable that a Community driving licence be introduced; Whereas the introduction of a Community driving licence presupposes the harmonization of existing national driving test arrangements, which can only be achieved gradually ; whereas the first stage of this harmonization could culminate in the establishment of a Community model national licence and the mutual recognition by Member States of national driving licences and the exchange of licences by holders transferring their place of residence or place of employment from one Member State to another; Whereas the Community model national licence should be based on that defined by the Final Act of the Convention on Road Traffic drawn up in Vienna in November 1968 by the United Nations Road Traffic Conference; Whereas the mutual recognition of driving licences issued by the different Member States and the exchange of a licence by a holder moving from one Community country to reside or work in another will only be possible further to an initial harmonization of the regulations governing the issue and validity of licences; Whereas, without prejudice to the final provisions to be adopted by the Council on vehicle categories, it is necessary to establish common standards in respect of the validity of the licence for driving the different categories of vehicles, so that the Community model licence can be issued throughout the Community under comparable conditions; Whereas, however, at this initial harmonization stage and pending the introduction of the final system, Member States should be allowed to lay down the conditions with regard to age and the period of validity of licences arid also, under certain specific conditions, to derogate from the categories, speeds and conditions of validity laid down by this (1)OJ No C 238, 11.10.1976, p. 43. (2)OJ No C 197, 23.8.1976, p. 32. Directive ; and, where appropriate, to check the additional conditions laid down for the exchange of driving licences of certain categories of vehicles; Whereas it is desirable that the standards for testing drivers and issuing licences should be further harmonized as soon as possible, HAS ADOPTED THIS DIRECTIVE: Article 1 The Member States shall introduce a national driving licence based on the Community model provided for in Article 2. A Community model driving licence shall, subject to Article 8, entitle the holder to drive, both on national and international journeys, vehicles of the categories for which it has been granted. Community model driving licences shall be issued by the Member States in accordance with this Directive. Article 2 The driving licence provided for in Article 1 shall conform to the model in Annex I. The oval on page 1 of the model shall contain the distinguishing sign of the State issuing the licence. After consulting the Commission, Member States may adapt the model in the Annex in any way necessary to enable them to: - process the driving licence by computer, - enter in the licence any categories of vehicle which, pursuant to Article 9, differ from those provided for in Article 3. Member States shall take all necessary steps to avoid any risk of forgery of driving licences. Article 3 1. Without prejudice to the final provisions to be adopted by the Council concerning vehicle categories, the driving licence provided for in Article I shall authorize the driving on public roads of vehicles in the following categories: category A : motorcycles with or without side-car; category B : motor vehicles, other than those in category A, with a permissible maximum weight not exceeding 3 500 kg and not more than eight seats in addition to the driver's seat; category C : motor vehicles used for the carriage of goods and whose permissible maximum weight exceeds 3 500 kg; category D : motor vehicles used for the carriage of passengers, with more than eight seats in addition to the driver's seat: category E : combinations of vehicles of which the tractor vehicle is in a category or categories for which the driver is licensed (B and/or C and/or D), but which are not themselves in that category or categories. 2. For the purposes of paragraph 1: (a) a trailer with a permissible maximum weight not exceeding 750 kg may be coupled to a motor vehicle in category B above ; a trailer with a permissible maximum weight exceeding 750 kg may likewise be coupled to such vehicle, provided that the following two conditions are fulfilled: - the permissible maximum weight of the trailer does not exceed the unladen weight of the motor vehicle, and - the total permissible maximum weight of the combination of vehicles does not exceed 3 500 kg; (b) a motor vehicle in category C or D may be coupled to a trailer the permissible maximum weight of which does not exceed 750 kg. 3. For the purposes of this Article: - "motorcycle" means any two or three-wheeled vehicle with a maximum design speed exceeding 50 kph (33 mph) or, if it is powered by a heat propulsion engine, with a cylinder capacity exceeding 50 cc. In addition, in the case of a three-wheeled vehicle, the unladen weight shall not exceed 400 kg; - "power-driven vehicle" means any self-propelled vehicle running on a road, other than a railborne vehicle; - "motor vehicle" means any power-driven vehicle, other than a motorcycle, which is normally used for carrying persons or goods by road or for drawing, on the road, vehicles used for the carriage of persons or goods. This term shall include trolley buses, i.e. vehicles connected to an electric conductor and not rail borne. It shall not include agricultural or forestry tractors; - "agricultural or forestry tractor" means any power-driven vehicle running on wheels or tracks, having at least two axles, the principal function of which lies in its tractive power, which is specially designed to pull, push, carry or operate certain tools, machines or trailers used in connection with agricultural or forestry operations, and the use of which for carrying persons or goods by road or for drawing, on the road, vehicles used for the carriage or persons or goods is only a secondary function. Article 4 1. The validity of the driving licence provided for in Article 1 shall be determined as follows: (a) licences granted for categories C and D shall also be valid for the driving of vehicles in category B; (b) licences granted for category E shall, without prejudice to the provisions of (c), be valid for the driving of combinations of vehicles; (c) licences for category E shall be granted only to drivers already entitled to drive vehicles in category B, C or D. 2. Licences issued to disabled drivers shall specifically mention the conditions under which such drivers are entitled to drive. Article 5 1. Without prejudice to Article 5 of Council Regulation (EEC) No 543/69 of 25 March 1969 on the harmonization of certain social legislation relating to road transport (1), Member States shall fix the minimum age at which driving licences may be issued. 2. Member States may refuse to recognize the validity on their territory of driving licences issued to drivers under the age of 18 years. Article 6 1. A driving licence shall, moreover, be issued only to those applicants: (a) who have passed a practical and theoretical test and who meet medical standards, the minimum requirements of which may not be substantially less stringent than those set out in Annexes II and III; (b) who have their normal residence in the territory of the Member State issuing the licence, if the legislation of the Member State concerned so requires. 2. Member States may apply to the issue of driving licences the provisions of their national legislation relating thereto which are concerned with conditions other than those referred to in paragraph 1. Article 7 Without prejudice to the provisions which may be adopted by the Council in this regard, each Member State shall retain the right to fix, on the basis of national criteria, the period of validity of the driving licences (Community model) which it issues or exchanges pursuant to Article 8. Article 8 1. The Member States shall provide that, if the holder of a valid national driving licence or valid Community model licence issued by a Member State takes up normal residence in another Member State his licence shall remain valid there for up to a maximum of a year following the taking up of residence At the request of the holder within that period, and against surrender of his licence, the State in which he has taken up normal residence shall issue him with a driving licence (Community model) for the corresponding category or categories without subjecting him to the conditions laid down in Article 6. However, that Member State may refuse to exchange the licence if its national regulations, including medical standards, preclude the issue of the licence. The exchange must be preceded by the submission of a statement by the applicant to the effect that his (1)OJ No L 77, 29.3.1969, p. 49. driving licence is currently valid. It shall be for the Member State effecting the exchange to check the veracity of his statement if necessary. The Member State effecting the exchange shall return the old licence to the authorities of the Member State which issued it. 2. Member States which, pursuant to Article 9, do not apply categories C, D and E as defined in Article 3 (1) may: - exchange category C, D and E driving licences in accordance with paragraph 1 of this Article or, - require the applicant to furnish proof of driving experience and in this case issue a licence entitling him to drive vehicles in the national category in respect of which he furnished proof of adequate experience, or vehicles in a lower category. In any event, such States shall issue to the applicant at least a licence to drive vehicles in the lowest of the national categories corresponding to categories C, D and E as defined in Article 3 (1). During the year following the taking up of residence by drivers who have not applied for a licence exchange, such States shall recognize such drivers' licences as being equivalent at least to licences for the lowest relevant national category. 3. Where a Member State exchanges a licence, issued by a third country, for a Community model driving licence, such exchange shall be recorded in the licence, as shall any subsequent renewal or replacement of that licence. In the event of subsequent exchange of the said licence, Member States shall not be obliged to apply paragraph 1. A Community model driving licence may in any event be issued only if the licence issued by the third country has been surrendered to the competent authorities of the Member State issuing the Community licence. Article 9 After consulting the Commission, Member States may, pending introduction of the final system and provided that the fact is recorded on the licence, derogate from: - the categories defined in Article 3 (1); - the speeds indicated in the first indent of Article 3 (3), provided that the speeds which they prescribe are lower; - the conditions of validity provided for in Article 4. Furthermore, Member States shall, pursuant to the procedure laid down in Article 12, establish equivalent definitions in so far as their national categories differ. Article 10 The Council, acting on a proposal from the Commission, shall carry out as soon as possible a more detailed harmonization of the standards for driving tests and licensing with a view to inter alia subsequent improvements in road safety throughout the Community. Article 11 The Member States shall determine the arrangements for replacing currently valid national driving licences issued by them with Community model driving licences for the corresponding category or categories. This operation shall take place without the need for the tests provided for under Article 6, on submission of and in exchange for the old licences. Article 12 1. After consulting the Commission, Member States shall, in good time and at the latest by 30 June 1982, adopt the laws, regulations or administrative provisions necessary for the implementation of this Directive from 1 January 1983. 2. However, a Member State may, without prejudice to the application of the other provisions in this Directive, decide not to issue Community model driving licences until a later date, which may not be later than 1 January 1986. 3. Member States shall assist one another in the implementation of this Directive. Article 13 This Directive is addressed to the Member States. Done at Brussels, 4 December 1980. For the Council The President J. BARTHEL ANNEX I >PIC FILE= "T0014238">Comments on the model driving licence shown on page 1 1. The colour of the Community driving licence shall be pink. 2. On the cover page: - mention of the name of the Member State issuing the licence shall be optional, - the distinguishing sign of the Member State issuing the licence shall be entered in the oval, - the words "driving licence" shall be printed in large type in the language or languages of the Member State issuing the licence. They shall appear, alter a suitable space, in small type in the other languages of the European Communities, - the words "European Communities model" shall be printed in the language or languages of the Member State issuing the licence. 3. The printed entries on the other pages shall be in the language or languages of the Member State issuing the licence. 4. The page entitled "Additional information" is designed for details of any restriction or extension of the conditions governing the validity of the licence. This page may also be used for showing the period of validity of the licence where this varies. >PIC FILE= "T0014239"> 5. Other comments may be entered on the remaining blank pages. Where appropriate, Member States may enter on them categories of vehicles not covered by this Directive or may subdivide categories A, B, C, D and E in the corresponding page. 6. Member States shall have the right to: - dispense with the photograph requirement; - replace the permanent place of residence by the postal address; - delete the date of issue and indicate the date of commencement of validity of the licence. SPECIMEN COMMUNITY MODEL LICENCE : BELGIAN LICENCE (FOR INFORMATION) >PIC FILE= "T0014240"> ANNEX II MINIMUM REQUIREMENTS FOR DRIVING TESTS THEORETICAL TEST Form 1. The form chosen shall be such as to establish whether the candidate has the required knowledge and understanding of the subjects listed in paragraphs 2 and 3 of this Annex. Content 2. Knowledge and understanding of the regulations, and more especially of the rules applicable to the use of vehicles of the category corresponding to the type of licence applied for: 2.1. Knowledge and understanding of traffic rules and regulations, signs, signals and road markings and of their meaning; 2.2. Basic knowledge and understanding of the technical regulations relating to vehicle safety in traffic; 2.3. Knowledge and understanding of rules relating to the driver, in so far as they concern road safety, including, for drivers of category C and D vehicles only, rules relating to hours of work and rest periods; 2.4. Knowledge and understanding of the rules on what a driver should do in the event of an accident. 3. Knowledge and understanding of other subjects: 3.1. Adequate knowledge and understanding of the importance of road safety matters, and especially of the following accident factors: 3.1.1. Driving hazards, such as the danger of overtaking, misjudgement of speed (effects on braking and safety distances), influence of the weather (snow, rain, fog, side-winds, aquaplaning), behaviour of other road users, and in particular of elderly people and children; 3.1.2. Factors likely to reduce the driver's vigilance and his physical and mental fitness to drive, such as fatigue, illness, alcohol and other drugs, etc.; 3.1.3. Safety factors relating to vehicle loading and to passengers carried. 3.2. Category A and B vehicles only : basic knowledge of those items of the vehicle which are vital to the protection of its occupants and to road safety, such as brakes, tyres, oil levels, safety belts, etc.; Category C, D and E vehicles only : knowledge of the function and simple maintenance of the items mentioned above and of all other vehicle parts and devices of particular importance to safety; 3.3. Knowledge of the action which may be required in order to assist road accident victims. PRACTICAL TEST The vehicle and its equipment 4. If a candidate takes the test on a vehicle with automatic transmission, this shall be recorded on any licence issued on the basis of such a test; - Category C vehicles : the permissible maximum weight shall be not less than 7 000 kg; - Category D vehicles : the vehicle shall have not less than 28 seats and shall be not less than 7 m in length; - Category E vehicles : when the towing vehicle belongs to category C, and except in the case of a semi-trailer, the trailer shall have at least two axles, the distance between which shall be greater than 1 m. Contents 5. The principal manoeuvres to be carried out to check the candidate's ability to control the vehicle are as follows: 5.1. Starting on upgrades; 5.2. Category B, C, D and E vehicles only : reversing and reverse turning: 5.3. Braking and stopping at various speeds, including emergency stops if road and traffic conditions permit; 5.4. Category B, C, D and E vehicles only : oblique parking, parking on upgrades and down-grades; 5.5. Turning in a restricted space; 5.6. Category A vehicles only : riding at a slow speed. 6. Behaviour in traffic The main checks to which the candidate will be subjected are: 6.1. Correct positioning on the carriageway; 6.2. Proper negotiation of right and left-hand bends; 6.3. Correct execution of the manoeuvres of changing lanes and turning off at junctions; 6.4. Alertness to other traffic; 6.5. Correct behaviour at intersections, taking due account of all movements of other road users, with special regard to right-of-way; 6.6. Driving at appropriate speeds; 6.7. Use of rear-view mirrors; 6.8. Correct signalling of intended manoeuvres; 6.9. Correct operation of vehicle lighting and warning devices and other ancillary controls; 6.10. Driving with due care and consideration for pedestrians and other road users; 6.11. Correct behaviour with regard to public transport vehicles; 6.12. Compliance with traffic-light signals and instructions given by authorized officials on point duty; 6.13. Appropriate reaction to legally specified signals given by other road users; 6.14. Observance of traffic signs and signals, road markings and pedestrian crossings; 6.15. Observance of appropriate following and lateral distances; 6.16. Correct overtaking; 6.17 Correct use of safety belts if national legislation requires that they be fitted to the vehicle. Sequence of the parts of the test 7. Whenever possible, the part of the test described in paragraph 5 should be carried out before the part described in paragraph 6. Duration of the test 8. The duration of the test and the distance covered shall be sufficient for the checks prescribed in paragraphs 5 and 6 to be carried out. The duration of the part of the test described in paragraph 6 should be more than 30 minutes, but shall not in any case be less than 20 minutes. Location of the test 9. The part of the test described in paragraph 5 may be conducted on a special testing ground, in which case precise criteria should be laid down for measuring objectively the candidate's ability to handle the vehicle. The part of the test described in paragraph 6 shall, wherever possible, be conducted on roads outside built-up areas and on motorways as well as in urban traffic. ANNEX III MINIMUM STANDARDS OF PHYSICAL AND MENTAL FITNESS DEFINITIONS 1. For the purpose of this Annex, drivers are classified into two groups: 1.1. Group 1 : drivers of vehicles of categories A and B; 1.2. Group 2 : drivers of vehicles of categories C, D and E. 2. Similarly, applicants for a first driving licence or for the renewal of a driving licence are classified in the group to which they will belong once the licence has been granted or renewed. MEDICAL EXAMINATIONS 3. Group 1 : applicants shall be required to undergo a medical examination if it becomes apparent, when the necessary formalities are being completed or during the tests which they have to undergo prior to obtaining a driving licence, that they have one or more of the medical disabilities mentioned in this Annex in respect of this group. 4. Group 2 : applicants shall undergo a medical examination before a driving licence is first granted to them and thereafter drivers shall undergo such periodic examinations as may be prescribed by national laws. Eyesight 5. An examination conducted by suitably trained personnel shall be undergone by all applicants for a driving licence. In doubtful cases the applicant shall be referred to a competent medical authority. At the medical examination, attention should be paid to visual acuity, field of vision, night vision, progressive eye diseases, etc. When the wearing of corrective lenses is recognized by the issuing authority as necessary for driving, this shall be recorded on the driving licence. 6. Group 1 : drivers in this group should have their eyesight tested not later than at the age of 70 and preferably earlier, and thereafter at appropriate intervals. If applicants or drivers aged 40 years or more have sub-normal vision after correction but nevertheless meet the minimum requirements given in paragraphs 6.1 and 6.2 below, the cause of loss of vision shall be investigated before driving licences are granted or renewed. Where a disease of the eye is discovered or suspected, the periodic tests should be frequent. 6.1. Applicants for a driving licence or for the renewal of such a licence shall have a visual acuity, with corrective lenses if necessary, of at least 0 74, and preferably of a higher standard in the better eye or of at least 0 75 in both eyes together and, on medical examination, of at least 0 72 in the worse eye. Driving licences shall not be granted or renewed if, on examination, it is shown that there is more than 20 º loss in the temporal part of the applicant's or the driver's field of vision, or if the applicant or driver has diplopia or defective binocular vision. 6.2. Applicants or drivers with sight only in one eye may obtain a driving licence or the renewal of such a licence if the monocular vision is certified by a competent medical authority as having existed for sufficient time to allow adaptation and the visual acuity, with corrective lenses if necessary, is at least 0 78. Such persons must have unrestricted field of vision in their good eye. 7. Group 2 : applicants or drivers in this group shall have their eyesight tested on application for a driving licence and preferably periodically thereafter. If applicants or drivers aged 40 years or more have sub-normal vision after correction but nevertheless meet the minimum requirements given in paragraph 7.1 below, the cause of visual loss shall be investigated before driving licences are granted or renewed. 7.1. Applicants for a driving licence or for the renewal of such a licence must have binocular vision with a visual acuity, with corrective lenses if necessary, of at least 0 775 in the better eye and of at least 0 75 in the worse eye. If corrective lenses are used, the uncorrected vision must not be less than 0 71 and the correction must be tolerated. Driving licences shall not be granted or renewed if the applicant or driver has a restricted field of vision or if he has diplopia or defective binocular vision. 7.2. The use of contact lenses by drivers in this group may be permitted if approved by a competent medical authority. Hearing 8. Driving licences shall not be granted or renewed for applicants or drivers in group 2 if their hearing is so bad that it interferes with the proper discharge of their duties. General physique and physical disabilities 9. Group 1 : unrestricted driving licences shall not be granted or renewed for physically disabled applicants or drivers, unless a driving test has established their ability to operate vehicles with conventional controls. 9.1. Restricted driving licences may be granted or renewed for physically disabled applicants or drivers if the vehicles they drive are adapted to suit the requirements of their disablement. Any restriction on the driving licence shall state the adaptation required on the vehicle. 9.2. In cases of doubt, a practical test shall be made of driving abilities after medical examination by a competent authority and, where appropriate, a driving licence for a limited duration may be issued so as to keep a case under observation. The assessment of physical disablement shall primarily be based on mechanical considerations which make it possible to ascertain whether the disablement is likely to interfere for prolonged periods with efficient and rapid manoeuvring and the handling of controls under all driving conditions, especially in an emergency. 10. Group 2 : driving licences shall not be granted or renewed for applicants or drivers who have any disablement which is likely to prevent proper and safe control of a vehicle. 10.1. Medical examination of applicants or drivers shall cover the full range of body movements - strength, control and coordination - and, in particular, movements of the upper and lower limbs. 10.2. If disablement which is likely to hinder proper and safe control of a vehicle occurs after a driving licence has been granted, the disabled person must give up driving and undergo an examination by a competent medical authority. Cardiovascular diseases 11. Driving licences shall not be granted or renewed for applicants or drivers with cardiovascular diseases unless their request is supported by authorized medical opinion. 12. With regard to applicants or drivers in group 2, the competent medical authority shall give due consideration to the additional risks and dangers involved in the driving of vehicles covered by the definition of this group. Endocrine disorders 13. In cases of severe endocrine disorders other than diabetes, appropriate provisions in respect of the granting or renewal of driving licences shall be established by the laws of the Member States. 14. Group 1 : driving licences shall not be granted or renewed for applicants or drivers suffering from diabetes who are affected by ocular, nervous or cardiovascular complications or uncompensated acidosis. 14.1. Driving licences may be granted or renewed for a restricted period for applicants or drivers suffering from diabetes who are not affected by any of the complications mentioned in paragraph 14 above, subject to their remaining under authorized medical supervision. 15. Group 2 : driving licences shall not be granted or renewed for applicants or drivers who are diabetics needing insulin treatment. Diseases of the nervous system 16. Driving licences shall not be granted or renewed for applicants or drivers suffering from (a) encephalitis, multiple sclerosis, myasthenia gravis or hereditary diseases of the nervous system associated with progressive muscular atrophy and congenital myotonic disorders; (b) diseases of the peripheral nervous system ; or (c) trauma of the central or peripheral nervous system, unless their application is supported by authorized medical opinion and they are able to handle the controls of a vehicle safely and to comply with traffic regulations. Such cases shall be reviewed at regular intervals. 17. Group 1 : driving licences shall not be granted or renewed for applicants or drivers suffering from epilepsy. National legislation may provide that, subject to authorized medical opinion, licences be granted to persons who have suffered from epilepsy in the past but who have been free from attacks for a long time (e.g. two years). 17.1. Driving licences shall not be granted or renewed for applicants or drivers suffering from cerebrovascular diseases, unless their application is supported by authorized medical opinion and provided that, where necessary, the controls of the vehicle they drive are suitably re-arranged or modified, or that suitable special types of vehicles are used. The duration of the validity of driving licences granted or renewed in such cases shall be limited in accordance with authorized medical opinion. 17.2. Driving licences shall not be granted or renewed for applicants or drivers who have suffered a lesion with damage to the spinal cord and resultant paraplegia unless the vehicle they drive is fitted with special controls. 18. Group 2 : driving licences shall not be granted or renewed for applicants or drivers who suffer or have suffered in the past from epilepsy, a cerebrovascular disease or a lesion with damage to the spinal cord and resulting paraplegia. Mental disorders 19. Driving licences shall not be granted or renewed for applicants or drivers who: (a) suffer from mental disturbance due to disease or trauma of, or operations upon, the central nervous system; (b) suffer from severe mental retardation; (c) suffer from psychosis, which in particular has caused general paralysis ; or (d) suffer from psychoneurosis or personality disorders. unless their application is supported by authorized medical opinion. 20. With regard to applicants or drivers in group 2, the authorized medical authority shall give due consideration to the additional risks and dangers involved in driving the vehicles covered by this group. Alcohol 21. Driving licences shall not be granted or renewed for applicants or drivers who suffer from chronic alcoholism. If the application is supported by an authorized medical opinion, driving licences may be granted or renewed for a limited period for applicants or drivers who suffered from chronic alcoholism in the past. Such cases shall be reviewed at regular intervals. 22. With regard to applicants or drivers in group 2, the authorized medical authority shall give due consideration to the additional risks and dangers involved in driving the vehicles covered by this group. Drugs and medicaments 23. Drug abuse : driving licences shall not be granted or renewed for applicants or drivers who are dependant on psycho-active drugs. 24. Drugs or medicaments taken on a regular basis : driving licences shall not be granted or renewed for applicants or drivers who regularly take drugs or medicaments which can hamper the ability to drive safely, unless their application is supported by authorized medical opinion. 24.1. With regard to applicants or drivers in group 2, the authorized medical authority shall give due consideration to the additional risks and dangers involved in driving the vehicles covered by this group. Diseases of the blood 25. Driving licences shall not be granted or renewed for applicants or drivers suffering from serious diseases of the blood unless the application is supported by authorized medical opinion. Diseases of the genito-urinary system 26. Driving licences shall not be granted or renewed for applicants or drivers suffering from severe renal deficiency. WITHDRAWAL OF DRIVING LICENCES 27. National laws shall include provisions to the effect that, subject to authorized medical opinion, a driving licence shall be withdrawn where the authorities concerned have become aware that the holder's state of health is such that his application for a licence or for its renewal would have been refused. OTHER PROVISIONS (i) The provisions of the Annex shall not prevent a Member State from providing that a driver who has obtained a driving licence before 1 January 1983 under less stringent conditions than those provided for herein may have this licence regularly renewed under the conditions pertaining when he obtained it. (ii) Member States may derogate from the provisions of the Annex where the development of medical science makes such derogations fully compatible with the standards laid down herein. These derogations shall apply only to applicants who have undergone a medical examination and whose application is supported by authorized medical opinion.